285 F.2d 123
61-1 USTC  P 11,996
FIRST NATIONAL BANK OF MONTGOMERY, Executor, estate ofGeorgia S. Gossler, Deceased, Appellant,v.UNITED STATES of America, Appellee.
No. 18450.
United States Court of Appeals Fifth Circuit.
Jan. 23, 1961.

Robert D. Thorington, Wm. S. Duke, Montgomery, Ala., for appellant.
Morton K. Rothschild, Atty., Dept. of Justice, Washington, D.C., Albert E. Byrne, Asst. U.S. Atty., Hartwell Davis, U.S. Atty., Montgomery, Ala., Charles K Rice, Asst. Atty. Gen., Lee A. Jackson, C. Guy Tadlock, Attys., Dept. of Justice, Washington, D.C., for appellee.
Before TUTTLE, Chief Judge JONES, Circuit Judge, and MIZE, District judge.
PER CURIAM.


1
We find ourselves in agreement with the opinion of the district court.  First National Bank of Montgomery v. United States, D.C., 176 F. Supp. 768.  For the reasons there stated, its judgment is


2
Affirmed.